DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bennett C. David (Reg. No. 74,661) on May 10, 2022.
The application has been amended as follows: 
44.	(Currently amended) A method for a mobile switching node to page a terminal device in a group of terminal devices associated with a common subscriber number, the method comprising:
receiving, from a mobile management node, an indication that the terminal device supports a circuit switching call function;
storing the indication 
receiving a request to implement the circuit switching call function in regard to a subscriber number 
selecting, responsive to the request, the terminal device from the group of terminal devices associated with the common subscriber number based on the indication; and
sending, to [[a]] the mobility management node responsive to the request, a circuit switching paging request for the terminal device
45.	(Canceled) 
49.	(Currently amended) A method for a mobility management node to page a terminal device in a group of terminal devices associated with a common subscriber number, the comprising:
receive, by the mobility management node, device capability information for the terminal device;
determining, by the mobility management node based on the received device capability information, that the terminal device supports a circuit switching call function;
sending, to a mobile switching node responsive to the determining, an indication that the terminal device supports a circuit switching call function to enable selection of the terminal device by the mobile switching node from the group of terminal devices for a paging request associated with the circuit switching call function;
receiving, from [[a]] the mobility switching node following the sending, a circuit switching paging request for the terminal device
paging the terminal device.
50.	(Canceled) 
51.	(Currently Amended) The method of claim 49, wherein the determining that the terminal device supports the circuit switching call function is based on an information element in a combined attach request or in a tracking area update request from the terminal device.
53.	(Currently amended) A mobile switching node device to page a terminal device in a group of terminal devices associated with a common subscriber, the mobile switching node comprising:
processing circuitry;
memory containing instructions executable by the processing circuitry whereby the mobile switching node device is operative to:
receive, from a mobile management node, an indication that the terminal device supports a circuit switching call function;
store the indication 
receive a request to implement the circuit switching call function in regard to a subscriber number associated with the group of terminal devices;
select, responsive to the request, the terminal device from the group of terminal devices associated with the common subscriber number based on the indication; and
send, to [[a]] the mobility management node responsive to the request, a circuit switching paging request for the terminal device, 
54.	(Canceled) 
57.	(Currently Amended) A mobility management node device to page a terminal device in a group of terminal devices associated with a common subscriber, the mobility management node comprising:
processing circuitry;
memory containing instructions executable by the processing circuitry whereby the mobility management node device is operative to:
receive, by the mobility management node, device capability information for the terminal device;
determine, by the mobility management node based on the received device capability information, that the terminal device supports a circuit switching call function;
send, to a mobile switching node responsive to the determining, an indication that the terminal device supports a circuit switching call function to enable selection of the terminal device by the mobile switching node from the group of terminal devices for a paging request associated with the circuit switching call function;
receive, from [[a]] the mobility switching node following the sending, a circuit switching paging request for the terminal device
page the terminal device.
58.	(Canceled) 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646